Citation Nr: 1723663	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  07-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bronchitis.

2.  Entitlement to a higher rating for headaches, currently rated as 10 percent prior to July 27, 2015, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Halmon L. Banks III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  These matters were previously remanded by the Board for additional development in December 2015.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2015.  A transcript of that hearing is of record.  

The issue of entitlement to a rating in excess of 10 percent for bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's headaches are productive of functional impairment most closely approximating characteristic prostrating attacks occurring on an average once a month.


CONCLUSION OF LAW

The criteria for a rating of 30 percent and no higher for the Veteran's service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the Veteran identified private treatment records that have not been associated with the record, he did not respond to a request for consent to obtain these records.  The duty to assist has thus been met.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Although the Veteran's headaches were initially rated by the agency of original jurisdiction under Diagnostic Code (DC) 8045, which corresponds to traumatic brain injury, the rating decision granting service connection as well as the subsequent rating sheets clearly indicate that the Veteran was service-connected for headaches, not traumatic brain injury.  The Veteran was explicitly denied service connection for traumatic brain injury in July 2011.  DC 8045 is thus not the appropriate DC under which to rate the Veteran's headache disability.  The Board will focus on DC 8100, which describes migraine headaches and most closely approximates the symptoms of the Veteran's service-connected headache disability.  

According to DC 8100, a 10 percent evaluation is awarded for headaches with characteristic prostrating attacks averaging one in 2 months; a 30 percent evaluation is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, DC 8100.  Neither the rating criteria, nor the Court, has defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

Prior to July 27, 2015

A June 2005 VA examination noted that the Veteran's headaches had diminished to some degree over the years as compared to the almost daily headaches he experienced in 1992.  His only treatment was over-the-counter medication.  In an April 2007 examination, the Veteran reported that he experienced intermittent headaches that are severe and may be associated with photophobia and require that he go to sleep before they are relieved.  The Veteran reported that these headaches occur every two weeks, but that he also has daily headaches partially relieved by over-the-counter medication.  The Veteran also gave testimony at a Decision Review Officer (DRO) hearing in April 2007.  The Veteran explained that his headaches have at times prevented him from going to school because he felt that he was unable to drive.  He reported experiencing headaches that prevent him from functioning three times per month.  On those days, the Veteran gets others to watch his son while he goes to a dark room.  

An April 2010 VA examination for traumatic brain injury included discussion of the Veteran's headaches.  Although the Veteran is not service-connected for traumatic brain injury, the Board will consider the relevant evidence regarding the Veteran's headaches.  The Veteran's headaches were associated with light and noise sensitivity and mild nausea.  The Veteran reported taking time off work for headaches once every 2-3 months and lying down in bed for relief.  He was otherwise able to work with the headaches.  Although the Veteran had not worked since 2009, he attributed his unemployment to lack of work. 

A March 2014 VA examination found that the Veteran did not have any characteristic prostrating attacks of migraine headache pain, and stated that the Veteran's headaches had no impact on his ability to work.

The Veteran has thus described the frequency of headaches with characteristic prostrating attacks ranging from once every 2-3 months, per the April 2010 exam, to three times per month, as described in his April 2007 hearing testimony.  His descriptions are contrasted with the finding of the March 2014 examiner that the Veteran had no characteristic prostrating attacks of migraine headache pain.  The Veteran is competent to describe his experience of headache pain, but the Board notes that his descriptions have been inconsistent.  Nonetheless, the Board will allow the Veteran the benefit of the doubt and find that the totality of the evidence shows that his competent descriptions of prostrating headache pain more closely resemble characteristic prostrating attacks occurring on average once month than characteristic prostrating attacks occurring once every two months.  Therefore, a higher disability rating of 30 percent is warranted.  

The Veteran's headaches do not rise to the level of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the Veteran reported taking time off work due to his headaches every two to three months, he stated that usually he was able to work in spite of the headaches.  Additionally, he has not indicated that his headaches have caused him to not be given particular work assignments, delayed his ability to obtain his desired credits or degree at school, or otherwise given evidence of economic inadaptability.  The Veteran's application for Social Security Administration (SSA) disability benefits focused primarily on other disabilities.

Therefore, the record reflects that the Veteran's headache symptoms result in functional impairment most closely approximating characteristic prostrating attacks occurring on average once a month, and merits a 30 percent rating.

July 27, 2015 to the Present

The Veteran's July 2015 hearing testimony was that he experienced headaches where he has to lay down and turn off the lights 3-4 times per week.  He stated that at work he sometimes needs to sit in a break room for 15-20 minutes, but that he does not leave work even when he wants to because he cannot afford it.  

A November 2016 VA examination noted daily headaches that last all day, as well as more severe headaches accompanied by vomiting, noise and light sensitivity several times a week.  The examiner found prostrating attacks once every month, but stated that the headaches were not productive of severe economic inadaptability.  The examiner also noted no impact on the Veteran's ability to work.  

The record does not support the assignment of a rating in excess of 30 percent.  The examiner found no impact on the Veteran's ability to work and no severe economic inadaptability.  The Veteran has stated that he is able to deal with his headaches at work by taking 15-20 minute breaks, indicating that he has in fact found a way to adapt to working with his headaches.  Therefore, the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's headaches.  

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to a rating of 30 percent but no higher for headaches is granted throughout the period on appeal.


REMAND

Unfortunately, additional development is necessary regarding the rating of the Veteran's bronchitis.  An August 2009 VA treatment note referenced pulmonary function testing completed on August 18, 2009, and stated that it would be available after scanning.  Unfortunately, those test results have not been associated with the claims file.  The pulmonary function testing results are highly relevant to the criteria for rating the Veteran's bronchitis, and must be obtained before the claim can be adjudicated.  The record should also be updated with VA treatment records from July 27, 2015 to the present.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the results of the pulmonary function testing results completed on August 18, 2009, at the VA Medical Center in Phoenix, Arizona.  Please note that this test is referenced in an August 24, 2009 VA treatment note.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Obtain all treatment records for the Veteran from the Wilmington VA Medical Center and all associated outpatient clinics dated from July 27, 2015 the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


